UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


RONALD EUGENE RICE,                       
               Plaintiff-Appellant,
                 v.
VICTORY MILLS,
                             Plaintiff,
                 v.
NATIONAL SECURITY COUNCIL; UNITED
STATES OF AMERICA; CENTRAL
INTELLIGENCE AGENCY; STATE OF
ARKANSAS; SOUTHERN AIR                         No. 01-7273
TRANSPORT; ESTATE OF GEORGE W.
BUSH; ESTATE OF WILLIAM FRENCH
SMITH; EDWIN MEESE; RICHARD
THORNBURGH; WILLIAM BARR; JANET
RENO; ESTATE OF WILLIAM CASEY;
ROBERT DEUTCH; GEORGE TENET;
ESTATE OF WILLIAM JEFFERSON
CLINTON; RAYMOND BUDDY YOUNG;
DOES I-XXX,
              Defendants-Appellees.
                                          
           Appeal from the United States District Court
         for the District of South Carolina, at Greenwood.
               G. Ross Anderson, Jr., District Judge.
                        (CA-00-3937-9-17AJ)

                  Submitted: September 4, 2002

                      Decided: September 24, 2002

       Before LUTTIG and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.
2                            RICE v. MILLS
Affirmed by unpublished per curiam opinion.


                              COUNSEL

Ronald Eugene Rice, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Ronald E. Rice1 filed this action in the district court asserting gov-
ernment officials and agencies conspired to import and distribute
cocaine in urban, African-American neighborhoods and subvert the
profits to the Nicaraguan Contra movement. The district court, on the
recommendation of the magistrate judge, dismissed the action under
28 U.S.C. § 1915A (2000), and revoked Rice’s unvested good time
credits under 28 U.S.C. § 1932 (2000).2 Rice does not challenge the
district court’s conclusion that his claims were frivolous, so that por-
tion of the district court’s order is not properly before us. See 4th Cir.
R. 34(b). Moreover, because the district court properly concluded that
this action was malicious or was intended to harass the Defendants,
notwithstanding Rice’s self-serving statements to the contrary, we
will not disturb the revocation of good time credits. Accordingly, we
affirm on the reasoning of the district court. See Rice v. National
Security Council, No. CA-00-3937-9-17AJ (D.S.C. June 8, 2001). We
dispense with oral argument because the facts and legal contentions
    1
     We previously dismissed the appeal of Rice’s co-Plaintiff for failure
to prosecute.
   2
     There are two statutes designated as 28 U.S.C. § 1932; the district
court’s order involved the second § 1932.
                           RICE v. MILLS                          3
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED